 1 Brian P. Eagan, Esq., Bar No. 9395
     beagan@sdfnvlaw.com
 2 Alexander G. LeVeque, Esq., Bar No. 11183
     aleveque@sdfnvlaw.com
 3 Ross E. Evans, Esq., Bar No. 11374
     revans@sdfnvlaw.com
 4 SOLOMON DWIGGINS & FREER, LTD.
     9060 West Cheyenne Avenue
 5 Las Vegas, Nevada 89129
     Telephone: (702) 853-5483
 6 Facsimile: (702) 853-5485
 7 Attorneys for Plaintiff Brandi Czerniewski
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10    BRANDI CZERNIEWSKI, individually, as                Case No.:    2:18-cv-02078-KJD-VCF
      Personal Representative of the Estate of Bruce
11    Schepens, as Trustee of the Bruce Schepens
      Revocable Trust, and as Trustee of the Bruce           PROPOSED STIPULATION TO
12    Schepens Separate Property Trust,                    EXTEND TIME TO FILE RESPONSE
                                                          OR OPPOSITION TO DEFENDANT TD
13                  Plaintiff,                              AMERITRADE’S: (1) MOTION TO
                                                            DISMISS OR STAY PLAINTIFF’S
14    v.                                                   COMPLAINT; AND (2) MOTION TO
                                                               COMPEL ARBITRATION
15    KRISTINE KEPPEL, an individual, and TD
      AMERITRADE, INC., A Foreign Corporation,                        (FIRST REQUEST)
16
                    Defendants.
17
18         Plaintiff BRANDI CZERNIEWSKI, individually, as Personal Representative of the Estate

19 of Bruce Schepens, as Trustee of the Bruce Schepens Revocable Trust, and as Trustee of the
20 Bruce Schepens Separate Property Trust, by and through their undersigned counsel, and
21 Defendant TD Ameritrade, Inc., by and through its undersigned counsel, in compliance with LR
22 IA 6-1 and LR IA 6-2, hereby submit this Proposed Stipulation:
23          1.     The Parties require additional time to confer regarding Defendant TD Ameritrade

24 Inc.’s request to compel arbitration of the claims asserted against it filed on November 2, 2018,
25 with no hearing currently set thereon.
26          2.     Plaintiff shall now have until Friday, November 30, 2018, to file her response to

27 Defendant TD Ameritrade Inc.’s: (1) Motion To Dismiss Or Stay Plaintiff’s Complaint; and (2)
28

                                                 1 of 3
 1 Motion To Compel Arbitration.
 2           3.    Plaintiff Czerniewski did not file a request for more time before the deadline ran
 3 because counsel were not able to confer with each other until the first time on November 15,
 4 2018, at which point the Parties agreed to a limited extension for Plaintiff to file a response to TD
 5 Ameritrade’s pending Motions so that they could confer again regarding Defendant’s request to
 6 compel arbitration. The Parties have since traded proposed drafts of the foregoing stipulation on
 7 November 16, 2018 and November 19, 2018, which has resulted in the late submission of the
 8 foregoing stipulation.
 9           4.    This is the first stipulation for extension of time to file responses to TD
10 Ameritrade’s pending motions.
11 It is so stipulated this 19th day of November, It is so stipulated this 19th day of November,
     2018.                                             2018.
12
     SOLOMON DWIGGINS & FREER, LTD.                    HUTCHISON & STEFFEN, PLLC
13
     /s/ Ross E. Evans                                 /s/ Joseph R. Ganley
14 ____________________________________.               ____________________________________.
     Brian P. Eagan, Esq., (9395)                      Joseph R. Ganley (5643)
15 Alexander G. LeVeque, Esq., (11183)                 Matthew K. Schriever (10745)
     Ross E. Evans, Esq., Bar No. (11374)              Peccole Professional Park
16 9060 West Cheyenne Avenue                           10080 West Alta Drive, Suite 200
     Las Vegas, Nevada 89129                           Las Vegas, NV 89145
17 Telephone No: (702) 853-5483                        (702) 385-2500
     Facsimile No: (702) 853-5485                      jganley@hutchlegal.com
18 beagan@sdfnvlaw.com                                 mschriever@hutchlegal.com
     aleveque@sdfnvlaw.com
19 revans@sdfnvlaw.com                                 Attorneys for Defendant TD Ameritrade, Inc.
20 Attorneys for Plaintiff, Brandi Czerniewski
21
                                                 ORDER
22
             IT IS SO ORDERED.
23
                        26th day of November, 2018.
             Dated this ____
24
25                                                          _____________________________
                                                            DISTRICT COURT JUDGE
26
     / / /
27
     / / /
28

                                                   2 of 3
